Case 3:20-cv-01212-BJD-PDB Document 5 Filed 11/23/20 Page 1 of 4 PageID 22




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

  KEITH LAVERT McGHEE,

                        Petitioner,

  vs.                                                  Case No.:      3:20-cv-1212-J-39PDB
                                                                      3:18-cr-42-J-25PDB
  UNITED STATES OF AMERICA,

                        Respondent.
                                                   /

                                      ORDER OF DISMISSAL

         This case is before the Court on Petitioner Keith Lavert McGhee’s “Petition for Writ

  of Habeas Corpus,” which the Court construes as a motion under 28 U.S.C. § 2255 to

  vacate, set aside, or correct sentence. 1 (Civ. Doc. 1, § 2255 Motion and Exhibits; Civ. Doc.

  2, Memorandum; Civ. Doc. 3, Affidavit). 2 In 2019, McGhee pleaded guilty to one count of

  possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), for which

  he was sentenced to a term of 60 months in prison. (Crim. Doc. 71, Judgment; Crim. Doc.

  62, Plea Agreement). McGhee admitted to unlawfully possessing a Norinco 7.62 x 39 mm

  rifle and a Rossi .38 caliber revolver, both of which were recovered from a hotel room

  following a dispute between McGhee and hotel staff. Plea Agreement at 18–19.




  1
           Section 2255 “replaced traditional habeas corpus for federal prisoners . . . with a process
  that allowed the prisoner to file a motion with the sentencing court on the ground that his sentence
  was, inter alia, imposed in violation of the Constitution or laws of the United States.” Boumediene
  v. Bush, 553 U.S. 723, 774–75, 128 S. Ct. 2229, 2264, 171 L. Ed. 2d 41 (2008) (internal quotation
  marks and citation omitted). For this reason, the Court construes McGhee’s “Petition for Writ of
  Habeas Corpus” as a motion under 28 U.S.C. § 2255.
  2
         Citations to the record in the underlying criminal case, United States of America vs. Keith
  Lavert McGhee, Case No. 3:18-cr-42-J-25PDB, will be denoted as “Crim. Doc. __.” Citations to
  the record in the civil case, Case No. 3:20-cv-1212-J-39PDB, will be denoted as “Civ. Doc. __.”
                                                   1
Case 3:20-cv-01212-BJD-PDB Document 5 Filed 11/23/20 Page 2 of 4 PageID 23




         In the instant Motion, McGhee asserts violations of his Fourth, Fifth, Sixth, and

  Eighth Amendment rights. Although McGhee’s allegations are somewhat hard to follow,

  he seems to claim that his conviction was the result of misconduct by the prosecutors,

  detectives, and defense counsel. McGhee claims that a hotel employee inappropriately

  removed a firearm from his hotel room, that the prosecutor knew of the employee’s actions,

  and that the prosecutor withheld such evidence during the hearing on McGhee’s motion to

  suppress. McGhee also appears to allege that detectives conspired to harm him in

  retaliation for being acquitted of an attempted murder charge in state court, and that the

  Court lacked subject matter jurisdiction over the case.

        McGhee has already moved before under 28 U.S.C. § 2255 to vacate his sentence.

  (See Case No. 3:19-cv-922-J-25PDB, Doc. 1, First § 2255 Motion; Doc. 5, Addendum to

  First § 2255 Motion). In the First § 2255 Motion and Addendum, McGhee claimed that (1)

  the Court lacked subject matter jurisdiction over the charged offense because the

  government did not prove an injury or financial loss to a corporation or other victim, such

  that there was no effect on interstate commerce; (2) he lacked knowledge of the

  jurisdictional element of § 922(g); and (3) he committed a mistake of law and lacked the

  requisite mens rea to be guilty of the charge. The Court denied the First § 2255 Motion

  and dismissed it with prejudice on January 28, 2020, reasoning that the claims were

  procedurally defaulted or lacked merit. (Id., Doc. 10). McGhee did not appeal that Order.

        More than nine months later, McGhee filed the instant § 2255 Motion. However,

  because McGhee previously filed a § 2255 motion challenging the same judgment and it

  was denied, he was required to obtain permission from the Eleventh Circuit Court of

  Appeals before filing it. See 28 U.S.C. § 2244(b)(3)(A) (“Before a second or successive




                                               2
Case 3:20-cv-01212-BJD-PDB Document 5 Filed 11/23/20 Page 3 of 4 PageID 24




  application permitted by this section is filed in the district court, the applicant shall move in

  the appropriate court of appeals for an order authorizing the district court to consider the

  application.”). McGhee did not obtain authorization to file the current motion.

         Under 28 U.S.C. § 2255, “[a] second or successive motion must be certified as

  provided in section 2244 by a panel of the appropriate court of appeals….” 28 U.S.C. §

  2255(h). “Without authorization, the district court lacks jurisdiction to consider a second or

  successive petition.” United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005) (citing

  Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003)). Because the Eleventh

  Circuit has not authorized McGhee to file a second or successive motion to vacate, the

  Court lacks jurisdiction over the current § 2255 Motion.

         Accordingly, it is hereby

         ORDERED:

         1. Petitioner Keith Lavert McGhee’s “Petition for Writ of Habeas Corpus,”

             construed as a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct

             sentence (Civ. Doc. 1), is DISMISSED WITHOUT PREJUDICE for lack of

             jurisdiction.

         2. The Clerk shall send McGhee the proper form to apply to the Eleventh Circuit

             Court of Appeals for leave to file a second or successive motion to vacate.

         3. The Clerk shall close the file.

         DONE AND ORDERED at Jacksonville, Florida this 23rd day of November, 2020.




                                                 3
Case 3:20-cv-01212-BJD-PDB Document 5 Filed 11/23/20 Page 4 of 4 PageID 25




  lc 19

  Copies:

  Counsel of record
  Keith Lavert McGhee




                                        4
